Title: 3d.
From: Adams, John Quincy
To: 


       A number of the Students have been very ill in consequence of eating cheese from the Buttery. It operated very violently as an emetic.
       We recited this morning to Mr. Burr in Reid on the Mind. The Tutor seems to be very unfavourable to the author, and treated him very cavalierly. He tells us we are to spend only this week upon the book, and that we shall go into Burlamaqui, upon natural Law immediately.
       There was a horse Race here in the afternoon, which prevented our reciting. The dancing Club met at Beale’s in the Evening.
       
      